 In the Matter of SIDNEY F. PEARLMAN AND WILLIAM J. PEARLMAND/B/A SOUTH GEORGIA PECAN SHELLING COMPANY; A. PEARLMAN& CO., INC. ; AND SOUTHEASTERN REDUCTION COMPANY, EMPLOYERSandUNITED PACKINGHOUSE WORKERS OF AMERICA, CIO, PETITIONERCase Na. 10-RC-538.-Decided August 8,1949DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, a hearing was held before Gil-bert Cohen, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The employers are jointly and severally engaged in commercewithin the meaning of the National Labor Relations Act.2'We find no merit in the contentions by the Employers relating to the adequacy of thePetitioner's showing of interest and its compliance with the filing requirements of the Act.As we have frequently held, the showing of interest and the proof of compliance are mattersfor administrative determination and are not litigable by the parties.SeeMatter ofAtlanta Coca-Cola Bottling Company,83 N. L.R. B., No. 23, and cases cited therein.More-over,we are administratively satisfied that the Petitioner has a substantial interest andthat it has fully complied with the filing requirements of the Act.2As we find in paragraph numbered4, infra,the Employers,for purposes of this pro-ceeding,together constitute a single employer within the contemplation of Section 2 (2)of the Act.The Employers contend, in connection with their business operations,that the Boardlacks jurisdiction in the instant case, because they are "first processors"of pecans andtherefore,in substance,their workers are "agricultural laborers,"rather than "employees,"under the Act.We do not agree.The pecans processed by the Employers are not grownon farms owned or leased by them, but are purchased from outside sources, includingfarmers, growers,accumulators,and cooperatives.In preparing these pecans for resalein such forms as packaged unshelled pecans, pecan meats, and processed shells, theEmployers'workers, in our opinion,are engaged essentially in commercial,rather thanfarming,operations.Accordingly,we find that the individuals concerned are not "agri-cultural laborers"and are entitled to the benefits of the Act.Cf.Matter of AtlanticCommission Company,Inc.,84 N.L. R. B., No. 102.85 N. L.R. B., No. 107.591 592DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employers.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9 (c) (1) and Section (2) (6) and (7) of the Act.-4.The appropriate unit:The Petitioner seeks a single unit comprising all production andmaintenance employees of the Employers, excluding office clericalworkers, buyers, guards, professional employees, and supervisors.While in substantial agreement- as to the composition of the unit, theEmployers contend, in effect, that only separate units of the employees.of each Employer are appropriate.There has been no history of collective bargaining with respect tothe employees concerned.The unit sought by the Petitioner embracesthe production and maintenance workers of Sidney F. Pearlman andWilliam J. Pearlman d/b/a South Georgia Pecan Shelling Company,a partnership, A. Pearlman R Co., Inc., a Georgia corporation, andSoutheastern Reduction Company, a Georgia corporation, hereinseparately called Shelling Company, Pearlman & Co., and ReductionCompany, respectively, and collectively called the Employers.Theoperations of Pearlman & Co., involve the cleaning, grading, polishing,and packaging of unshelled pecans and, also, the selling of ungradedand uncleanecl pecans in the shell.Shelling Company is engagedprincipally in shelling pecans and in the sale of pecan meats.Theactivities of Reduction Company are limited to the processing ofpecan shells.Pearlman & Co., Shelling Company, and ReductionCompany employ approximately 20, 41, and 2 production and main-tenance employees, respectively.The two partners of Shelling Company are also stockholders ofPearlman & Co., and Reduction Company, both of which corpora-tions are closely held.In addition, both partners act as officers anddirectors of Reduction Company, and one partner serves as directorsingle plant, consisting of two connected buildings located in Valdosta,Georgia.One building is occupied by Pearlman & Co., and the otherbuilding houses Shelling Company, Reduction Company, and the sin-gle clerical office which services all three companies.It appears thatthe Employers maintain separate records, prepare separate pay rolls,,pay their ,employees by separate checks, and submit separate tax re-turns.However, it further appears that there are frequent intercom-'The Petitioner has waived any right to object to any election which may be held in theinstant proceeding on the basis of any acts alleged as unfair labor practices in pendingcharges filed by it against the Employers. SOUTH GEORGIA PECAN SHELLING COMPANY593pany transfers of materials' and considerable interchange of per-sonnel.Moreover, the authority to hire and discharge employees ofall the Employers is vested in the same plant foremen,,and employees'of all the Employers receive comparable wages and are subject tosimilar hours of employment and other conditions of employment.Under the circumstances, including the substantial identity of con-trol, the integrated operations, and the unified determination of laborpolicies, we are of the opinion that Shelling Company, Pearlman &Co., and Reduction Company, together constitute a single employerwithin the meaning of Section 2 (2) of the Act, and that their em-ployees comprise a single appropriate unit for purposes of collectivebargaining.'Accordingly, we find that all production and maintenance employeesof Shelling Company, Pearlman & Co., and Reduction Company, attheirValdosta,Georgia, plant, excluding office clerical workers,buyers,' guards, professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.'5.The determination of representatives :Shelling Company has two part-time plant employees who dividetheir time each day between working for this company and attendingtrade school.They have been in Shelling Company's employ from2 to 6 years and are carried on its regular pay roll.We find thatthese individuals'are regular part-time employees with interests akinto those of the full-time workers and, therefore, that they are eligibleto vote in the election hereinafter directed."At the time of the hearing, Pearlman & Co., and Shelling Companyeach employed two unskilled workers, classified as casual laborers,who the Petitioner contends are entitled to participate in the election.Such workers. are hired by these companies from time to time mainlyto help unload trucks.They are retained only until the particularjob is completed, and the companies have no established policy of"Of the total unshelled pecans purchased by Pearlman & Co., approximately 25 percentis resold by it to Shelling Company.The latter company, in turn, supplies ReductionCompany, without charge, with about 25 to 35 percent of the pecan shells accumulated inShelling Company's operations.5Cf.Matter of American Relays and Controls, Inc.,81 N. L. R. B. 178, andMatter ofOrleans Materials & Equipment Co., Incorporated,76 N. L. R. B. 351.8The individuals occasionally hired in this capacity perform exclusively buying functions.In accordance with our usual practice, we shall exclude the buyers from the unit. SeeMatter of Wm. P. McDonald Corporation,83 N. L. R. B., No. 66.Y In view of the foregoing, the Employers' motions to dismiss addressed to the showingof interest and compliance status of the Petitioner, the jurisdiction of the Board, and thescope of the unit, are hereby denied.8Matter of Leedon Webbing Company,81 N. L. R. B. 216, andMatter of Florsheim RetailBoot Shop,80 N. L. R. B. 1312. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDrehiring the same individuals.We find, contrary to the Petitioner'scontention, that the casual laborers lack sufficient interest in the selec-tion of a bargaining representative to entitle them to vote in theelection.9DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, and.to our determination inparagraph numbered 5, above, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion of Election, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by UnitedPackinghouse Workers of America, CIO.9Matter of Ozark Central Telephone Company,83 N. L.R. B., No. 32.